Citation Nr: 0631826	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-29 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1999 rating decision that assigned a single 10 
percent evaluation for tinnitus.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which found that there was no 
CUE in a September 1999 rating decision which did not assign 
separate compensable evaluations for each ear for tinnitus. 


FINDINGS OF FACT

1.  The September 1999 rating decision which granted an 
increased evaluation of 10 percent for tinnitus did not 
involve an outcome determinative error.  

2.  The veteran's service connected tinnitus is assigned a 
10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation for tinnitus in excess of 
10 percent based on CUE in a September 1999 rating decision 
is not warranted.  38 U.S.C.A. §§  5109A, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.105 (2006).  

2.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for tinnitus, 
to include separate 10 percent ratings for each ear.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999, 2002 & 2006); Smith v. Nicholson, 451 F. 3d 
1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA does not apply to claims, such as that in the 
instant appeal, based on allegations of CUE.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  

Further, the U. S. Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist 
do not apply to a claim if resolution of that claim is based 
on statutory interpretation, rather than consideration of 
the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

In the instant case the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  

Therefore, as there is no reasonable possibility that any 
further notice or assistance would aid the veteran in 
substantiating her claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

II.  Analysis

The veteran alleges clear and unmistakable error (CUE) in a 
September 1999 rating decision that granted an increased 
evaluation of 10 percent for tinnitus.  Her representative 
argues that because the laws and regulations in effect at 
the time of that rating decision did not specifically 
prohibit separate 10 percent ratings for each of the 
veteran's ears due to her service connected tinnitus, the 
September 1999 rating decision committed CUE in not granting 
separate 10 percent ratings.  

The September 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  The law 
provides that a prior final rating action will be set aside 
if there was CUE in the decision.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2006).  

Such error exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Prinicipi, 3 Vet. 
App. at 314.  Additionally, CUE is the kind of error of fact 
or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

Thus, the veteran could only prevail if the law at the time 
of the September 1999 rating decision undebatably required 
separate 10 percent evaluations.  

In September 1999, Diagnostic Code 6260, provided a 10 
percent rating for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  The provisions of 38 C.F.R. 
§ 4.87 did not specifically provide for a rating in excess 
of 10 percent for tinnitus.  

Recent history shows much debate about whether separate 
evaluations could have been provided for tinnitus in each 
ear.  

First, VA's General Counsel interpreted tinnitus regulations 
in effect prior to June 10, 1999 and as amended that date, 
as providing a single 10 percent rating regardless of 
whether tinnitus was perceived in one ear or both.  
VAOPGCPREC 2-2003; 69 Fed. Reg. 25178 (2004).  In reaching 
this conclusion, the General Counsel looked at regulatory 
history and VA's longstanding practices.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a 
Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).

The Federal Circuit reversed the Veterans Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006).  The Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, at 1350.  Finding that there was 
a lack of evidence suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation.

The veteran's CUE claim must fail, as the Federal Circuit 
has held that deference must be given to VA's interpretation 
of 38 C.F.R. § 4.87, Diagnostic Code 6260, which VA has 
construed as limiting a veteran to a single 10 percent 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  Accordingly, there is 
no legal basis upon which to award a greater schedular 
evaluation for tinnitus, to include separate 10 percent 
ratings for each ear.  Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of lack of 
legal merit).  

The RO, in its September 1999 rating decision, thus assigned 
the veteran's service connected tinnitus the maximum 
schedular evaluation available under the applicable 
regulations.  Therefore, September 1999 rating decision was 
not the product of an error about which reasonable minds 
could not differ and did not involve CUE.  


ORDER

There was no CUE in the September 1999 rating decision that 
assigned a single 10 percent evaluation for tinnitus.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


